Title: To James Madison from Richard Mentor Johnson, 16 January 1817
From: Johnson, Richard Mentor
To: Madison, James



Sir,
House of Rep: 16t. Jan 1817

I have this day rcd. a letter from Majr. Joseph Hawkins requesting to have his name withdrawn from the Senate for the office of surveyor on acct. of the objections which he understood Some of the members from the State of Louisiana had urged against him for want of residence.  Having learned that this objection is likely to operate against Mr Hawkins, I have thought it my duty to inform you of this fact.  Mr. Hawkins will be a resident at N. Orleans in Feb.  With Sentiments of great respect your ob Sert

Rh: M: Johnson

